           Case 5:19-cv-04583-CDJ Document 22 Filed 04/29/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CATHERINE COYNE,                                :
          Plaintiff,

               v.
                                                            CIVIL ACTION
HOLY FAMILY APARTMENTS,                         :           NO. 19-4583
ALLENTOWN ARCHDIOCESE,
RANDY WADSWORTH, KAREN
OHM, SAROSKY HEATING &
AIR CONDITIONING, AND HUD,
           Defendants.                          :


                                            ORDER

                                                :
       AND NOW, this 28th day of April 2020, upon consideration of: Defendants Allentown

Archdiocese,1 Holy Family Apartments, Karen Ohm, and Randy Wadsworth’s Motion to

Dismiss (ECF No. 10); Defendant Sarosky Heating & Air Conditioning’s Motion to Dismiss

(ECF No. 13); and, Plaintiff’s Responses thereto (ECF Nos. 14, 15), it is hereby ORDERED as

follows:

               (1)    Defendants Holy Family Apartments, Diocese of Allentown, Randy
                      Wadsworth, and Karen Ohm’s Motions to Dismiss (ECF No, 10) is
                      GRANTED;

               (2)    Plaintiff’s claims against the Diocese of Allentown are be DISMISSED
                      with prejudice;
               (3)    Defendant Sarosky Heating & Air Conditioning’s Motion to Dismiss
                      (ECF No. 13) is GRANTED and said Defendant is DISMISSED with
                      prejudice;



1
   Although Plaintiff refers to the Diocese of Allentown as the “Allentown Archdiocese” and the
“Archdiocese of Allentown,” Defendants’ Motion to Dismiss instructs: “The Diocese is not an
archdiocese and should be referred to as the Diocese of Allentown.” (ECF No. 10-1 at 1 n.2.)
                                          Page 1 of 2
Case 5:19-cv-04583-CDJ Document 22 Filed 04/29/20 Page 2 of 2




    (4)   Plaintiff is GRANTED LEAVE TO AMEND in accordance with this
          Court’s accompanying Memorandum; and,
    (5)   In the event Plaintiff elects to file an Amended Complaint, she shall do so
          on or before May 29, 2020.


                                                BY THE COURT:


                                                /s/ C. Darnell Jones, II   J.




                              Page 2 of 2
